 1   SEAN C. CUNNINGHAM, Bar No. 174931              KEVIN P.B. JOHNSON, Bar No. 177129
     sean.cunningham@dlapiper.com                    kevinjohnson@quinnemanuel.com
 2   ERIN P. GIBSON, Bar No. 229305                  QUINN EMANUEL URQUHART &
     erin.gibson@dlapiper.com                        SULLIVAN LLP
 3   EDWARD SIKORSKI, Bar No. 208576                 555 Twin Dolphin Drive, 5th Floor
     ed.sikorski@dlapiper.com                        Redwood Shores, CA 94065
 4   JACOB D. ANDERSON, Bar No. 265768               Telephone: 650.801.5000
     jacob.anderson@dlapiper.com                     Facsimile: 650.801.5100
 5   PETER MAGGIORE, Bar No. 292534
     peter.maggiore@dlapiper.com                     EDWARD J. DEFRANCO, Bar No. 165596
 6   DLA PIPER LLP (US)                              eddefranco@quinnemanuel.com
     401 B Street, Suite 1700                        BRIAN P. BIDDINGER, Bar No. 224604
 7   San Diego, California 92101-4297                brianbiddinger@quinnemanuel.com
     Telephone: 619.699.2700                         QUINN EMANUEL URQUHART &
 8   Facsimile: 619.699.2701                         SULLIVAN LLP
                                                     51 Madison Avenue, 22nd Floor
 9   JAKE ZOLOTOREV, Bar No. 224260                  New York, NY 10010
     jake.zolotorev@dlapiper.com                     Telephone: 212.849.7000
10   ERIK R. FUEHRER, Bar No. 252578                 Facsimile: 212.849.7100
     erik.fuehrer@dlapiper.com
11   DLA PIPER LLP (US)                              Attorneys for Defendants FUNDAMENTAL
     2000 University Avenue                          INNOVATION SYSTEMS
12   East Palo Alto, CA 94303-2214                   INTERNATIONAL LLC AND
     Telephone: 650.833.2000                         FUNDAMENTAL INNOVATION
13   Facsimile: 650.833.2001                         SYSTEMS INTERNATIONAL HOLDINGS
                                                     LLC
14   Attorneys for Plaintiff APPLE INC.

15                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16

17   APPLE INC.,                                       CASE NO. 3:19-cv-00638-WHA

18                     Plaintiff,                      PROPOSED ORDER OF DISMISSAL

19   v.

20   FUNDAMENTAL INNOVATION SYSTEMS
     INTERNATIONAL LLC; and
21   FUNDAMENTAL INNOVATION SYSTEMS
     INTERNATIONAL HOLDINGS LLC,
22
                       Defendants.
23
     FUNDAMENTAL INNOVATION SYSTEMS
24   INTERNATIONAL LLC,
                                                       CASE NO. 19-cv-03144-WHA (TSH)
25                 Plaintiff,

26          vs.

27   APPLE INC.

28                 Defendant.

                                          CASE NOS. 3:19-CV-00638-WHA AND 19-CV-03144-WHA (TSH)
                                                                  PROPOSED ORDER OF DISMISSAL
 1          Before the Court is Apple, Inc. (“Apple”), Fundamental Innovation Systems International
 2   LLC, and Fundamental Innovation Systems International Holdings LLC’s (“Fundamental”) Joint
 3   Stipulation of Dismissal under Rule 41. The Court, having considered same, is of the opinion this
 4   matter should be dismissed.
 5          IT IS THEREFORE ORDERED that all claims and counterclaims in this matter are
 6   dismissed with prejudice and each party shall bear its own costs and attorneys’ fees.
 7

 8

 9

10                October 31, 2019.
            Date:_______________                            _______________________________
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -1-
                                              CASE NOS. 3:19-CV-00638-WHA AND 19-CV-03144-WHA (TSH)
                                                                      PROPOSED ORDER OF DISMISSAL
